 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9   ENRIQUE ERNESTO GARCIA                   )   Case No.: 5:18-cv-02598-SHK
     DURAN,                                   )
10                                            )   {PROPOSED} ORDER AWARDING
                  Plaintiff,                  )   EQUAL ACCESS TO JUSTICE ACT
11                                            )   ATTORNEY FEES AND EXPENSES
           vs.                                )   PURSUANT TO 28 U.S.C. § 2412(d)
12                                            )   AND COSTS PURSUANT TO 28
     ANDREW SAUL,                             )   U.S.C. § 1920
13   Commissioner of Social Security,         )
                                              )
14                Defendant                   )
                                              )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $5,000.00 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms of the Stipulation.
21   DATE: April 2, 2020
22                             ___________________________________
                               THE HONORABLE SHASHI KEWALRAMANI
23                             UNITED STATES MAGISTRATE JUDGE
24
25
26
27
                                             -1-
28
